DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch et al. (PGPUB Document No. US 2013/0286004).
Regarding claim 1, McCulloch teaches a mixed reality system (McCulloch: 0035), comprising: 
A data acquisition device configured to acquire real-world data (cameras monitoring surrounding space, user environment (McCulloch: 0044-0045)); 
An output device for providing the real-world data to a user (display of the AR HMD (McCulloch: 0042, 0035)); 
And a processing circuitry (processors (McCulloch: 0040)) configured to: 
Obtain (a) the real-data acquired by the data acquisition device (identified real world objects (i.e. glass table) and/or its properties (McCulloch: 0029, 0040, 0042)), and (b) information of one or more virtual entities (registered image data of a cracked glass table overlaid on the real-world glass table and/or a basketball that may puncture or tear (McCulloch: 0072, 0071)) having properties enabling determination of simulated effects of the virtual entities on the real-world data (virtual glass having properties of breaking upon collision with the glass table (real world object) (McCulloch: 0073, 0032)); 
Determine the simulated effects of the virtual entities on the data utilizing the properties (the simulated physical properties of the virtual objects as shown in FIG.3A, 3B (McCulloch: 0062, 0068)) and one or more parameters of the data acquisition device, wherein the one or more parameters defining effects of the virtual entities on a behavior of the data acquisition device (depth sensor data of the depth camera affecting the 3D mapping of the real-world environment (McCulloch: 0045, 0048-0049));
And provide the user with output on the output device being a manipulation of the data reflecting the simulated effects (the resulting effects being displayed to the user according to the teachings of McCulloch disclosed in the rejection above (McCulloch: FIG.3B)).

Regarding claim 2, McCulloch teaches the mixed reality system of claim 1, wherein the data acquisition device is a sensor or a radio receiver (camera comprising of required sensors to capture video/still images (McCulloch: 0047) and/or a depth cameras comprising depth sensors (McCulloch: 0048, 0031)).

Regarding claim 3, McCulloch teaches the mixed reality system of claim 2, wherein the sensor is one of the following: a camera, a radar, Night Vision Goggles (NVG), a proximity sensor, temperature sensor, an infrared sensor, pressure sensor, light sensor, touch sensor, ultrasonic sensor, color sensor, humidity sensor, tilt sensor, accelerometer, or an acoustic sensor (accelerometer (McCulloch: 0078) and depth sensor (McCulloch: 0048, 0049)).

Regarding claim 5, McCulloch teaches the mixed reality system of claim 1, wherein the data is acquired from a training environment, and wherein the virtual entities are designed to simulate training scenarios (applying the teachings of McCulloch above to training sessions (McCulloch: 0100)).

Regarding claim 6, McCulloch teaches the mixed reality system of claim 1, wherein the simulated effect is one or more of: virtual heat, virtual light, virtual touch, virtual shade, virtual sound, virtual topography, virtual smoke, virtual hit, or virtual ice (virtual basketball colliding with the real-world glass table and simulating shattered glass corresponds to a “virtual hit” (McCulloch: 0072, 0032).

Claim(s) 7-9 and 11-12 is/are a corresponding method claim(s) of claim(s) 1-3 and 5-6 The limitations of claim(s) 7-9 and 11-12 are substantially similar to the limitations of claim(s) 1-3 and 5-6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 7-9 and 11-12.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616